Memorandum. In a pending criminal action, habeas corpus brought on the ground of denial of the right to a speedy trial generally should be denied, without necessarily reaching the merits, when the action is brought to trial. Because habeas corpus depends upon a clear right to a discharge and is a summary remedy, its denial does not preclude raising again of the issue of a right to a speedy trial in the criminal action or any appeal therein provided the issue has been preserved by proper objection, motion or otherwise.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in memorandum.
Order affirmed, without costs.